

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of September
29, 2014 (the “Effective Date”), is entered into by and between SAExploration
Holdings, Inc., a Delaware corporation (the “Employer” or the “Company”), and
Trisha Gerber, an individual residing in the State of Texas (“Executive”). The
Employer and the Executive may be referred to singularly as “Party” or
collectively as “Parties.”
RECITALS
WHEREAS, the Employer wishes to offer employment to Executive and Executive
desires to be employed by Employer on the terms and conditions contained herein;
WHEREAS Employer acknowledges and rewards the value and loyalty of the Executive
and seeks to build and protect the Company’s stability, growth, customer base,
technology and other competitive advantages; and
WHEREAS, the Executive wishes to evidence her commitment to the Company and its
objectives;
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived
hereinafter, Employer and Executive hereby agree as follows:
AGREEMENTS
1.Employment Term. The Employer hereby employs the Executive commencing on the
Effective Date and ending September 15, 2017; provided, however, the Agreement
shall automatically renew or extend for consecutive terms of one (1) year,
unless either Party gives prior written notice to the other Party of its desire
to terminate the Agreement at least 90 days prior to the expiration of the
initial term or any renewal term (in any event, the “Term”). Notwithstanding the
foregoing, the Parties shall have the termination rights as set forth in Section
5 of this Agreement. Termination of this Agreement for any reason whatsoever by
any Party shall have no effect on the continued enforceability of any ancillary
agreement, specifically including the Non-Disclosure Agreement executed by
Executive in favor of Employer concurrently with this Agreement, (the
“Non-Disclosure Agreement”). The obligations of the Parties under Sections 5
through 27 shall survive according to the terms of each provision. The Executive
accepts such employment and agrees to perform the services specified herein, all
upon the terms and conditions hereinafter stated.
2.    Duties. The Executive shall serve in the position of Chief Accounting
Officer of the Company and shall report to and be subject to the general
direction and control of the CFO of the Company or its designee. In such
capacity the Executive shall be responsible for the supervision of the day to
day accounting and financial reporting functions within the Company and the
implementation of the Company’s business plans and strategies in accordance with
and subject to budgets approved from time to time by the Company. The Executive
shall perform such duties consistent with the Executive’s position, as well as
other duties from time to time assigned to the




--------------------------------------------------------------------------------

Employment Agreement
Page 1

--------------------------------------------------------------------------------



Executive by the CFO. The Executive further agrees to perform, without
additional compensation, such other services for the Employer and for any of its
affiliates as the Board of Directors shall from time to time specify, if such
services are of the nature commonly associated with or similar to that of the
Executive’s position with a company engaged in activities similar to the
activities engaged in by the Employer at the time of execution of this
Agreement. For purposes of the Non-Disclosure Agreement and Sections 5 through
27, the term “Employer” shall be deemed to include and refer to any and all
affiliates of the Employer. The Executive acknowledges and agrees that the
Non-Disclosure Agreement executed simultaneously herewith is hereby incorporated
by reference herein and made a part hereof and that the Non-Disclosure Agreement
constitutes a material part of this Agreement.
3.    Extent of Service. The Executive shall devote her full business time,
attention, and energy to the business of the Employer, and shall not be engaged
in any other business activity that competes with or detracts from the business
of the Employer during the Term of this Agreement. The foregoing shall not be
construed as preventing the Executive from making passive investments in other
businesses or enterprises, if (i) such investments will not require services on
the part of the Executive which would in any material way impair the performance
of her duties under this Agreement, or (ii) such other businesses or enterprises
are not engaged in any business competitive with the business of the Employer or
any of its affiliates. The Executive shall be based in the vicinity of the
Calgary metropolitan area (or other area as may be agreed upon by the Parties)
and, subject to travel requirements as reasonably necessary to support
successful business development efforts and management of the business, shall
perform her services from a mutually agreed location in that area.
4.    Compensation and Benefits. As payment for the services to be rendered by
the Executive hereunder during the Term of this Agreement, the Executive shall
be entitled to receive the following:
(a)    an annual base salary at the rate of $210,000.00 a year (the “Base
Salary”), less deductions required by law, payable in accordance with the
Employer’s standard payroll schedule;
(b)    participation in the Company’s bonus plan at the rate of 40% to 60% (the
“Target Percentage”). Executive will be entitled to a guaranteed 20% annual
bonus and as much as 60% if certain executive goals are reached as identified on
Attachment 1 (the “Executive Goals”). The Target Percentage will be applied to
highest paid monthly base salary within the calendar year and pro-rated for 2014
based upon the Executive’s start date of employment.
(c)    Executive will be entitled to participate, on the same basis generally as
other similarly situated employees of the Company, in all benefits as may be
offered by the Company from time to time;
(d)    reimbursement of reasonable expenses incurred by Executive in accordance
with such expense reimbursement policies of the Company; and






--------------------------------------------------------------------------------

Employment Agreement
Page 2

--------------------------------------------------------------------------------



(g)    Paid vacation of 5 weeks per year.
5.    Termination. This Agreement may be terminated in accordance with this
Article. The date upon which any such termination becomes effective shall be
deemed the “Termination Date.”
(a)    Termination by Company for Cause. The Company may terminate this
Agreement at any time without notice and without any payment to Executive
whatsoever, save and except for the payment of any Base Salary and vacation
accrued but unpaid up to the Termination Date, if the Executive engages in any
of the following conduct (termination for “Cause”):
(i)    The breaching of any material provision of this Agreement after Company
has given Executive reasonable notice of such breach and a reasonable
opportunity to correct, or cause to be corrected, such breach;
(ii)    Knowing and intentional misappropriation of funds or property of the
Company or its affiliates;
(iii)    engaging in conduct, even if not in connection with the performance of
the duties hereunder, which might be reasonably expected to result in any effect
materially adverse to the interests of the Company or any of its affiliates,
such as fraud, dishonesty, conviction (or a judicial finding of evidence
sufficient to convict) of any felony;
(iv)    failing to fulfill and perform the duties assigned to Executive in
accordance with the terms hereto after Company has given Executive reasonable
notice of such failure and a reasonable opportunity to correct, or cause to be
corrected, such failure;
(v)    failing to comply with corporate policies of the Company or any of its
affiliates that are promulgated from time to time by the Company, provided,
however, that Company shall not be unreasonably arbitrary in its enforcement of
corporate policies with respect to Executive;
(vi)    death of Executive; and
(vii)    disability of Executive which prevents Executive from performing the
essential functions of the position assigned under this Agreement, with or
without reasonable accommodation. Disability status under this Agreement will be
consistent with the disability and leave procedures promulgated from time to
time by the Company.
(b)    Termination By Executive with Cause. Executive may terminate this
Agreement on written notice given to Employer in the event that the Employer
breaches any of the material terms of this Agreement and such breach continues
uncured for ten (10) days. In case of Termination for Cause by Executive, the
payments provided in Section 6 below will be made by the Employer to Executive.
(c)    Termination by Executive without Cause. Executive may terminate this
Agreement and her employment with Company at any time, for any reason, by
providing 60 days’




--------------------------------------------------------------------------------

Employment Agreement
Page 3

--------------------------------------------------------------------------------



advance written notice to Company, which may be waived in whole or in part by
Company. If Company waives the notice period in whole or in part, Company shall
pay the Base Salary for the portion of the notice period that has been waived.
Executive shall be entitled to payment of any Base Salary, out of pocket
expenses in accordance with Section 4 and vacation pay accrued up to the
Termination Date. Executive shall not be entitled to any accrued annual bonus or
other benefits.
(d)    Termination by Change of Control. “Change of Control” shall mean such
time as any of the following occur after the date of this Agreement: (i) a
tender offer or exchange offer is made and consummated for the ownership of
fifty-one percent (51%) of the outstanding voting securities of the Company,
(ii) the Company is merged or consolidated with another entity and as a result
of such merger or consolidation fifty-one percent (51%) of the outstanding
voting securities of the surviving or resulting entity is owned directly or
indirectly in the aggregate by a person or persons other than a person or
persons who owned fifty one percent (51%) of the outstanding voting securities
of the Company immediately prior to such merger or consolidation,(iii) the
Company is liquidated or otherwise sells or transfers all or substantially all
of its assets to another entity which is not wholly owned, directly or
indirectly, by a person or persons who own fifty percent (50%) or more of the
outstanding voting securities of the Company, or (iv) a person, within the
meaning of Section 3(a)(9) or of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended and in effect from time to time, acquires over fifty one
percent (51%) or more of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record). Provided however,
that a merger with Trio Merger Corp. shall not be considered a Change of Control
under this clause.
6.    Payment Upon Termination By Executive with Cause or on Change of Control.
In the event this Agreement is terminated under Section 5(b) or 5(d), Executive
shall be entitled to:
(a)    all accrued but unpaid Base Salary to the Termination Date;
(b)    all accrued but unpaid vacation pay to the Termination Date;
(c)    payment equal to twelve (12) months’ salary; and
(d)    5% of the amount paid pursuant to Section 6(a) as compensation for the
loss of employment benefits.
Prior to, and as a condition to, receiving the payments in Section 5(c),
Executive agrees to execute a full and final release in favor of Company, in a
form satisfactory to Company.


The above amounts will be paid within 15 days of the Termination Date subject to
the fulfillment of the provision of a full and final release, and shall not be
subject to the requirement of mitigation, nor reduced by any actual mitigation
by Executive. The payments referred to in this Section 6 are inclusive of any
termination and/or severance payments that may be required under employment
standards legislation.


7.    Nondisclosure/Confidentiality Obligations. The parties contemplate
Executive providing executive services to the Company in connection with its
core business of providing




--------------------------------------------------------------------------------

Employment Agreement
Page 4

--------------------------------------------------------------------------------



effective acquisition of seismic data (the “Business”). To facilitate
Executive’s ability to perform these services, Company agrees to provide
Executive confidential, proprietary, trade secret information regarding
Company’s business strategies, plans, techniques and processes, which are more
fully set forth in certain Nondisclosure Agreements executed concurrently with
this Agreement (“Confidential Information”) which the Company uses to compete in
the marketplace, and Executive agrees not to use or disclose such Confidential
Information for any purpose other than to advance the Company’s interests.
Moreover, from time to time, subsidiary companies or affiliates of Company may
provide that entity’s confidential, proprietary information which the Company
uses to compete in the marketplace, to Executive to facilitate Executive’s
ability to provide services to the subsidiary companies or affiliates, and
Executive agrees not to use or disclose such Confidential Information for any
purpose other than to advance the subsidiary companies or affiliate’s interests.
8.    One-Year Post-Employment Obligations.
At the option of Company, and in its sole discretion, Company may pay to
Executive an amount equal to 12 months Base Salary plus annual bonus at a Target
Percentage of 100% in exchange for complying with the covenants set out in this
Section for 12 months following the Termination Date as follows:
(a)    Executive will not, as a competitor or on behalf of any competitor of
Company, directly or indirectly solicit or accept Business from any Customer (as
defined in the Non-Disclosure Agreement): (A) with whom Executive had contact as
a result of her duties with Company or its affiliates, and/or (B) about whom
Executive reviewed or obtained Confidential Information (as defined in the
Non-Disclosure Agreement) while performing services for Company or its
affiliates. The geographic limitation for this restriction is (1) any Company or
its affiliates’ territory in which Executive had a customer or service
assignment for Company or its affiliates in the twelve (12) month period
immediately preceding Executive’s Termination Date; and/or (2) any territory in
which Company or its affiliates, have customers or service assignments about
which Executive obtained Confidential Information during the term of this
Agreement.
(b)    Executive will not solicit, induce or attempt to induce any other
employee, agent or contractor of Company or its affiliates with whom Executive
worked or about whom Executive obtained Confidential Information in the twelve
(12) month period immediately preceding Executive’s Termination Date, to leave
the employ Company or its affiliates to work for a competitor of Company or its
affiliates in the same or similar capacity as the other Executive worked for
Company or its affiliates.
If the Company does not choose to provide the consideration described in this
Section, then the Executive will have no obligations under this Section 8.
9.    Insurance. Employer agrees to maintain throughout the term of this
Agreement D&O coverage substantially similar in nature to its current D&O
coverage, providing coverage to Executive for those claims and causes of action
arising out the performance of Executive’s duties in the course and scope of her
employment under this Agreement.




--------------------------------------------------------------------------------

Employment Agreement
Page 5

--------------------------------------------------------------------------------



10.    Notices. All notices, requests, consents, demands, or other
communications required or permitted to be given pursuant to this Agreement
shall be deemed sufficiently given when delivered either (i) personally with a
written receipt acknowledging delivery, (ii) by confirmed telefax, or (iii)
within three (3) business days after the posting thereof by United States first
class, registered or certified mail, return receipt requested, with postage fee
prepaid and addressed to the following:
If to Employer:
SAExploration Holdings, Inc.
1160 Dairy Ashford, Suite 160
Houston, TX 77079
Attn: Legal

If to Executive:
Trisha Gerber

9915 Hutton Park Dr.
Katy, TX 77494


Any Party, at any time, may designate additional or different addresses for
subsequent notices or communication by furnishing notice to the other Party in
the manner described above.
11.    Specific Performance. The Executive and Employer acknowledges that a
remedy at law for any breach or threatened breach of Section 7 or 8 of this
Agreement will be inadequate and that each Party may be entitled to specific
performance, injunctive relief, and any other remedies available to it for such
breach or threatened breach. If a bond is required to be posted in order for
either Party to secure an injunction, then the Parties stipulate that a bond in
the amount of One Thousand and No/100 Dollars ($1,000) will be sufficient and
reasonable in all circumstances to protect the rights of the Parties.
12.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provisions shall be ineffective to the extent of such
provision or invalidity only, without invalidating the remainder of such
provision or any remaining provisions of this Agreement.
13.    Assignment. This Agreement may not be assigned by the Executive. Neither
the Executive, her spouse, nor their estates shall have any right to encumber or
dispose of any right to receive payments under this Agreement, it being
understood that such payments and the right thereto are nonassignable and
nontransferable.
14.    Binding Effect. Subject to the provisions of Section 13 above, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
the Executive’s heirs and personal representatives, and the successors and
assignees of the Employer.
15.    Prior Employment Agreements and Obligations. Executive represents and
warrants to the Employer that she has fulfilled all of the terms and conditions
of all prior employment agreements and employer policies to which she may be a
party or have been a party, and that at the time of execution of this Agreement,
the Executive is not a party to or otherwise restricted by any




--------------------------------------------------------------------------------

Employment Agreement
Page 6

--------------------------------------------------------------------------------



other employment agreement, non-solicitation agreement, non-competition
covenant, confidentiality or nondisclosure agreement in any manner which would
prevent Executive from performing the services contemplated by this Agreement.
Executive represents and warrants that nothing contained in any agreement that
she has with any parties shall preclude Executive from performing all of her
duties, obligations and covenants as contained in this Agreement. Employer is
entering into this Agreement solely for the expertise and experience of
Executive, and Employer expressly forbids Executive from using or disclosing any
confidential information or trade secrets of any prior employer or other third
party in connection with Executive’s performance under this Agreement. Executive
represents and warrants to Employer that she has not and will not in the future,
take, use or disclose the confidential information or trade secrets of a
third-party for the benefit of Employer.
16.    Parol Evidence. This Agreement (and any other agreements incorporated by
reference herein) constitutes the sole and complete agreement between the
Parties hereto as to the matters contained herein, and no verbal or other
statements, inducements or representations have been made to or relied upon by
either Party, and no modification hereof shall be effective unless in writing,
signed, and executed in the same manner as this Agreement; provided, however,
that the amount of compensation to be paid to the Executive for services to be
performed for the Employer may be changed from time to time by the Parties
hereto by written agreement without in any other way modifying, changing, or
affecting this Agreement and the performance by the Executive of any of the
duties of her employment with the Employer.
17.    Waiver. Any waiver to be enforceable must be in writing and executed by
the Party against whom the waiver is sought to be enforced.
18.    Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the State of Texas, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Texas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Texas.
19.    Mutual Waiver of Jury Trial. THE EMPLOYER AND EXECUTIVE EACH WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE. THE EMPLOYER AND THE EXECUTIVE EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY




--------------------------------------------------------------------------------

Employment Agreement
Page 7

--------------------------------------------------------------------------------



SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
20.    Attorneys’ Fees. If any litigation is instituted to enforce or interpret
the provisions of this Agreement or the transactions described herein, the
prevailing Party in such action shall be entitled to recover its reasonable
attorneys’ fees from the other Party or Parties hereto.
21.    Drafting. Each of the Parties hereto acknowledges that each Party was
actively involved in the negotiation and drafting of this Agreement and that no
law or rule of construction shall be raised or used in which the provisions of
this Agreement shall be construed in favor or against any Party hereto because
one is deemed to be the author thereof.
22.    Multiple Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile transmission and email in portable document
format, each of which shall have the force and effect of an original, and all of
which shall constitute one and the same agreement.
23.    Acknowledgment of Enforceability. Executive acknowledges and agrees that
this Agreement contains reasonable limitations as to time, geographical area,
and scope of activity to be restrained that do not impose a greater restraint
than is necessary to protect the goodwill or other business interest of
Employer. Therefore, Executive agrees that all restrictions are fairly
compensated for and that no unreasonable restrictions exist.
24.    Reconstruction of Agreement. Should a court of competent jurisdiction or
an arbitrator having jurisdiction declare any of the provisions of this
Agreement unenforceable due to any unreasonable restriction of time,
geographical area, scope of activity, or otherwise, in lieu of declaring such
provision unenforceable, the court, to the extent permissible by law, shall, at
the Employer’s request, revise or reconstruct such provisions in a manner
sufficient to cause them to be enforceable.
25.    Confidentiality. Executive acknowledges and agrees that the terms and
conditions and the financial details of this Agreement are confidential and
Executive agrees that she will not disclose the same to non-parties under any
circumstances unless compelled by law.
26.    Injunctive Relief. Executive acknowledges that a remedy at law for any
breach or threatened breach of Section 7 or 8 of this Agreement will be
inadequate and that Employer shall be entitled to specific performance,
injunctive relief, and any other remedies available to it for such breach or
threatened breach. If a bond is required to be posted in order for Employer to
secure an injunction, then the Parties stipulate that a bond in the amount of
One Thousand and No/l00 Dollars ($1,000) will be sufficient and reasonable in
all circumstances to protect the rights of the Parties.
27.    Counsel. Executive acknowledges that she is executing a legal document
that contains certain duties, obligations and restrictions as specified herein.
Executive furthermore acknowledges that she has been advised of her right to
retain legal counsel, and that she has either been represented by legal counsel
prior to her execution hereof or has knowingly elected not to be so represented.




--------------------------------------------------------------------------------

Employment Agreement
Page 8

--------------------------------------------------------------------------------



By signing below, the Executive acknowledges that she has received, read, and
agrees to adhere to the terms and conditions contained within this Agreement.




(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.)


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.


EMPLOYER:

SAExploration Holdings, Inc.


By: /s/ Brian Beatty _
Name:     Brian Beatty
Title:     CEO/President


EXECUTIVE:



By:    /s/Trisha Gerber     
Name: Trisha Gerber




--------------------------------------------------------------------------------

Employment Agreement
Page 9